United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-595
Issued: December 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 31, 2008 appellant filed a timely appeal of a September 15, 2008 decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation due to a change in
positions from letter carrier to clerk on February 9, 2002.
FACTUAL HISTORY
On October 4, 1988 appellant, then a 25-year-old letter carrier, stepped in a pothole and
injured her left knee and ankle while delivering mail. She was a GS-5 employee. The Office
accepted the claim for left ankle sprain, left ankle reconstruction and partial tear of the left
acromioclavicular ligament and chondromalacia. It authorized left knee arthroscopy that was
performed on August 22, 1989, left ankle reconstruction that was performed on December 5,

1989 and additional surgery that was performed on March 2, 1992.
immediately stop work but was assigned a sedentary limited-duty position.

Appellant did not

On April 25, 1989 appellant filed a claim for compensation for total disability beginning
April 21, 1989 when she stopped work. At that time she was a GS-5 employee with an annual
salary of $26,199.00. In a July 1, 1990 memorandum, the Office noted that appellant returned to
work in a limited-duty position on February 5, 1990. On January 14, 1992 she filed a notice of
recurrence of disability alleging that on January 3, 1992 she experienced right knee pain causally
related to her work injury. Appellant stopped work on January 3, 1992. The employing
establishment noted that she had returned to full duty on October 15, 1991. On January 30, 1992
the Office accepted the recurrence of disability claim.
In a telephone log dated May 6, 1992, the Office noted that appellant returned to lightduty work on May 6, 1992. In a report of termination of disability dated December 20, 1994, it
noted that she stopped work on November 1, 1994 and returned to a temporary light-duty parttime modified rehabilitation clerk position on December 19, 1994 for four hours a day with a
gradual increase to eight hours per day.
On February 7, 2002 the employing establishment offered appellant a rehabilitation job
offer as a modified distribution clerk, GS-5 with an annual salary including cost-of-living
increases of $40,472.00 a year effective February 9, 2002. Appellant accepted the position on
February 9, 2002 and returned to work the same day.
On August 15, 2002 appellant filed a Form CA-7, claim for compensation, for four hours
on July 29, 2002. The employing establishment noted on the Form CA-7 that her pay as of
July 29, 2002, GS-5, step 0 was $41,679.00 per year.
On July 2, 2006 appellant filed a Form CA-7, claim for compensation for other wage
loss, beginning January 1, 2002. She noted that there was a wage change in 2002 for letter
carriers which did not include mail clerks. Appellant noted that in 1986 she was hired as a
carrier and in 1993 she was forced to work as a rehabilitation clerk. She asserted that there was a
carrier wage increase in 2002 which she was excluded from because she was classified as a
clerk.
In a letter dated July 21, 2006, the Office requested the employing establishment to
confirm that appellant was a GS-5, step B as of February 9, 2002 and provide the salary as of
February 9, 2002. It noted that the effective date of her change in jobs from a carrier to a clerk
was February 9, 2002. In a telephone log dated July 21, 2006, the employing establishment
confirmed that appellant’s annual wage as of February 9, 2002 was $41,679.00 and she was a
GS-5, step 0 as of July 27, 2002.
On October 23, 2006 appellant filed a claim for compensation for other wage loss for the
period beginning November 18, 2000. She noted that she accepted a rehabilitation position as a
letter carrier on May 1, 1993 and was forced to become a clerk. Appellant noted that letter
carriers received a pay change in 2000 which did not include clerks.

2

In a telephone log dated November 8, 2006, the employing establishment confirmed that
appellant’s salary on February 8, 2002, the last day she was a letter carrier, was $41,679.00. It
noted that appellant accepted the modified clerk position on February 9, 2002 and her salary was
also $41,679.00.
In a decision dated November 8, 2006, the Office denied appellant’s claim for
compensation for wage loss effective February 9, 2002. It found her salary on February 8, 2002
while a letter carrier was $41,679.00 which was equivalent to her salary starting February 9,
2002 as a clerk. The Office further noted that the annual wage increases for a clerk on
February 9, 2002 was equivalent to that of a letter carrier.
On November 14, 2006 appellant requested an oral hearing which was held on
February 9, 2007.
In a November 27, 2006 letter, the Office acknowledged receipt of appellant’s claim for
compensation for lost wages for the period beginning November 18, 2000 and her assertion that
she lost wages because her position changed from a letter carrier to a clerk. However, the
employing establishment confirmed that appellant’s salary as a letter carrier on February 8, 2002
was $41,679.00 and she continued to earn the same salary as a modified distribution clerk on
February 9, 2002. The Office requested that appellant clarify her loss of wage claim and the
period for which she was claiming compensation.
In a December 5, 2006 statement, appellant asserted that her rehabilitation job was
abolished in February 2002 and management had to find her a new position. It issued her a
rehabilitation job offer effective February 9, 2002. Appellant indicated that in 1993 a letter
carrier and clerk made the same wages but on November 18, 2000 the letter carrier wages
increased and reflected a salary which was two to three thousand dollars more than a clerk. She
contended that in 1993 management informed her that her pay would always be that as a letter
carrier and that if she did not accept the job offer the Office could “drop her case.” On
February 19, 2007 appellant submitted pay schedules for a clerk and a city carrier from May 15,
1991 to November 25, 2006 and asserted there was a difference in pay for a clerk and a carrier
from November 18, 2000 to the present.
On May 2, 2007 the hearing representative affirmed the November 8, 2006 decision
finding that appellant had no wage-loss decision.
On May 10, 2007 appellant appealed her claim to the Board. In an order dated August 8,
2008, the Board remanded the case for reconstruction and proper assemblage of the record and a
merit decision in order to preserve her appeal rights.1
In a decision dated September 15, 2008, the hearing representative affirmed the
November 8, 2006 decision.

1

Docket No. 07-1519 (issued August 8, 2008).

3

LEGAL PRECEDENT
A claimant has the burden of proving by a preponderance of the evidence that he or she is
disabled for work as a result of an accepted employment injury and submit medical evidence for
each period of disability claimed.2 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues.3 The issue of
whether a particular injury causes disability for work must be resolved by competent medical
evidence.4
Under the Federal Employees’ Compensation Act, the term disability means incapacity
because of an injury in employment to earn the wages the employee was receiving at the time of
the injury.5 The general test of disability is whether an injury-related impairment prevents the
employee from engaging in the kind of work she was doing when injured.6
The Office does not have the authority to enlarge the terms of the Act nor to make an
award of benefits under any terms other than those specified in the statute.7 The Board has
consistently held that there is no provision which entitles a claimant to receive additional
compensation for grade and step increases which the employee might have received if she had
remained in her position with the employing establishment.8
ANALYSIS
The Office accepted appellant’s claim for left ankle sprain, left ankle reconstruction and
partial tear of the left acromioclavicular ligament and chondromalacia and authorized surgery. It
paid appellant compensation for various periods of disability after October 4, 1988. On July 2,
2006 appellant filed a CA-7, claim for compensation for other wage loss, beginning January 1,
2002, contending that in 1986 she was hired as a letter carrier and in 1993 she was forced to
work as a rehabilitation clerk. As she was a clerk, she was precluded from receiving a wage
increase for letter carriers that became effective in 2002.

2

See Fereidoon Kharabi, 52 ECAB 291 (2001).

3

Id.

4

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

5

Carl R. Benavidez, 56 ECAB 596 (2005); Paul E. Thams, 56 ECAB 503 (2005); Sean O’Connell, 56 ECAB
195 (2004).
6

Elmer R. Poland, 39 ECAB 1367 (1988); see David H. Goss, 32 ECAB 24 (1980).

7

Timothy A. Liesenfelder, 51 ECAB 599, 602 (2000).

8

The Board has held that the probability that an employee, if not for his work-related condition, might have had
greater earnings is not proof of a loss of wage-earning capacity and does not afford a basis for payment of
compensation under the Act. See Dan C. Boechler, 53 ECAB 559, 561 (2002); Dempsey Jackson, Jr., 40 ECAB
942, 947 (1989).

4

In the present case, appellant has not submitted sufficient evidence to establish that she
sustained wage loss as a result of changing from a letter carrier position to a modified
distribution clerk position on February 9, 2002.
On February 7, 2002 the employing
establishment offered her a rehabilitation job offer as a modified distribution clerk, GS-5 with an
annual salary including cost-of-living increases of $40,472.00 per year effective
February 9, 2002. Appellant voluntarily accepted the position and returned to work on
February 9, 2002. In a telephone logs dated July 21 and November 8, 2006, the employing
establishment confirmed that her annual wage as of February 8, 2002, the last day she was a
letter carrier, was $41,679.00. The establishment noted that appellant accepted the modified
clerk position on February 9, 2002 and clarified that her salary was also $41,679.00. The
employing establishment noted that the annual wage increases for a clerk were equivalent to that
of a letter carrier.
In support of her claim, appellant submitted copies of pay schedules for a clerk and a city
carrier from May 15, 1991 to November 25, 2006 and asserted there was a difference in pay for a
clerk and a carrier from November 18, 2000 to the present. However, this evidence is
insufficient to establish that she sustained any wage loss. The record reveals and the employing
establishment verified that at the time appellant accepted the modified clerk position her pay was
the same as that of a letter carrier. Appellant did not submit any evidence to refute this
information. She was employed in the modified clerk position at a retained pay rate and there is
no evidence that she had wage loss at the time she changed positions effective February 9, 2002.9
Additionally, the Board has held that there is no provision which entitles a claimant to receive
additional compensation for grade and step increases which the employee might have received if
he or she remained in the position with the employing establishment.10 Similarly, appellant’s
assertion that had she continued working in the letter carrier position her income would have
increased two to three thousand dollars more than clerks in 2002 is without merit. As noted
above, there is no provision which entitles a claimant to receive additional compensation for
such raises.11 The Office does not have the authority to enlarge the terms of the Act nor to make
an award of benefits under any terms other than those specified in the statute.12 The Board finds
that appellant did not submit sufficient evidence to support wage loss beginning
February 9, 2002.

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c)(4) (July 1997) (wages lost because step increases and/or cost-of-living increases were not
applied to the retained pay rate do not constitute a loss of wage-earning capacity, and claims based on this premise
should be denied). This provision also notes that such claims for wage loss may be denied even if no formal loss of
wage-earning capacity decision was made at the time of reemployment.
10
11

12

See E.G. 59 ECAB __ (Docket No. 07-1562, issued July 2, 2008).
Id.; see also Dan C. Boechler, supra note 8.
See Timothy A. Liesenfelder, supra note 7.

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she is
entitled to compensation for wage loss due to a change in positions from a letter carrier to a clerk
on February 9, 2002.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
September 15, 2008 decision is affirmed.
Issued: December 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

